El Juez Asociado Su. MacLeaby,
emitió la opinión del tribunal.
La cuestión envuelta en este caso se refiere a la existen-cia de una servidumbre de paso que el demandante, que per-dió el pleito en la corte inferior y es él apelante ante este-tribunal, alega tener por un camino a través de la finca de uno de los demandados, cuyo camino le da entrada y salida a la carretera que conduce de Utuado a Arecibo. Alega tam-bién el demandante que ha sufrido daños y perjuicios con motivo de la clausura de dicho camino a través de la finca del demandado. Los demandados niegan la existencia de la servidumbre, así como también el hecho de haber sufrido el referido demandante ningún daño según alega.
Aparece de los autos que la corte inferior declaró con lugar la excepción previa que se formuló a la primera de-manda que se archivó en este caso, presentando entonces el demandante una demanda enmendada a la que también se formularon excepciones por los demandados, las que fueron también declaradas con lugar. El abogado del demandante enmendó entonces su demanda enmendada presentando un documento en el que trata de incluir en ciertos sitios deter-minadas cláusulas, adoptando la forma de las mociones que se presentan en la legislatura para hacer enmiendas a un proyecto de ley. Esa es una práctica defectuosa. Siempre que se enmiende alguna alegación debe ésta rehacerse ente-ramente siguiendo la forma en que se ponen en limpio los. proyectos de leyes en la asamblea, a fin de que pueda leerse y comprenderse sin que sea necesario hacer referencia alguna, a ningún otro documento. Si no se hace así las cortes infe-*972riores no tomarán en consideración dichas enmiendas y de-clararán con lngar cualesquiera excepciones qne se presenten a las referidas alegaciones por defectos qne resnlten de sn faz.
Examinada la demanda en relación con las pretendidas enmiendas se verá qne el demandante fnnda sn derecho a nna servidumbre de paso en el nso de la misma desde tiempo inmemorial como también en nn contrato especial. Pero alega al parecer, qne la servidumbre qne provino del nso inmemorial qnedó extinguida por mutuo consentimiento y sustituida por el derecho a usar otro camino en el cual se convino y qne pasaba por otra parte de la finca. Esto no resulta completamente claro por la confusión qne surgió debido ■ a este método inadecuado de hacer alegaciones, si bien parece qne eso fué lo qne trató de expresar el deman-dante.
Eesnlta, además, qne el convenio por virtud del cual se alega qne quedó acordado utilizar otro camino no fué cele-brado por las propias partes demandante y demandada, sino por sus agentes qne solamente obraban de acuerdo con el poder verbal qne tenían y el convenio mismo era simplemente verbal.
El demandante no alega tener derecho alguno a nna ser-vidumbre en la finca del demandado que nazca de la ley por el hecho de estar su finca circundada por otras de personas que son dueñas de la finca contigua, no habiéndose presen-tado por tanto cuestión alguna en cuanto a ese aspecto del caso.
El demandante alega que ha estado en posesión del pre-dio dominante desde tiempo inmemorial haciendo uso de la servidumbre que reclama, pero tal alegación no está soste-nida por su. prueba. El término tiempo inmemorial cuando .se aplica a servidumbres, significa fuera del alcance de la me-moria de los habitantes de más edad en la vecindad, o desde una época tal que la memoria del hombre no puede recordar. *973No consta en los antos prueba alguna que establezca dicha alegación.
Pero aun cuando el demandante hubiera tenido en cual-quier época una servidumbre fundada en el uso por tiempo inmemorial, esa servidumbre, según las alegaciones del pro-pio demandante, quedó extinguida y substituida por otra nueva que se estableció por convenio verbal celebrado entre las partes por sus respectivos representantes. Por tanto el demandante debe fundarse en la segunda servidumbre, según el caso que él mismo presenta en sus alegaciones. Pero la prueba está lejos de ser satisfactoria en cuanto a este punto. La conversación a que ha hecho referencia el mandatario del demandante ha sido negada por el del demandado, ha-biendo ciertamente la corte inferior dado crédito a este úl-timo. Además, no existe prueba en absoluto con respecto a la facultad de los diferentes mandatarios para llevar a cabo tales convenios. Por lo menos, no aparece prueba alguna de la misma en los autos. Además de esto, parece que el con-venio que se alega hicieron las partes, así como la facultad que se dice fué otorgada a los mandatarios para celebrarlo fué verbal enteramente y se dió en cierta forma indeterminada que no está definida ‘ claramente. • Estos actos importantes debieron haberse llevado a efecto por medio de escrituras debidamente otorgadas por .las partes, para que tuvieran valor con arreglo a la ley y pudieran ser tomados en con-sideración por los tribunales en los casos en que se trata de establecer una servidumbre. Por no demostrar el deman-dante estos hechos debidamente el caso cae por su base. (Código Civil, art. 547.)
Pero a mayor abundamiento hacemos presente que de la prueba practicada constante en el récord, se viene en conoci-miento de que por la finca del demandado Manuel Paz TJr-daz, hay un camino abierto al público, perfectamente viable, que pasando el río da acceso a la finca del demandante Alba-rrán, el cual ha podido ser utilizado por éste, como lo utiliza todo el mundo, para el transporte de frutos, paso de Caballé-*974rías y carros. De modo que, en todo caso, bien pndo el de-mandante nsar de diclio camino para el transporte de sns cañas a la central de Utnado, sirviéndose de él para ir a la carretera. Como ese derecho existía, el demandante no podía alegar qne había snfrido daños y perjuicios, qne en todo caso se habría evitado el demandante usando dicho camino en igual forma qne lo usan los demás vecinos qne residen en la vecindad.
Podemos decir snbstancialmente como el juez sentencia-dor en cnanto a la alegación de daños, que somos claramente de opinión de qne no se ha justificado la existencia de la servidumbre de paso según expresa el demandante sobre la finca del demandado, y por tanto no es necesario estimar los daños y perjuicios que han sido alegados por el deman-dante, puesto que éstos vendrían derivados, si se hubieran sufrido, de la existencia de la servidumbre; y declarada como está su inexistencia, no hay términos hábiles para exigirlos. Considerando, además, que para que dichos daños y perjui-cios puedan ser indemnizados deben derivarse inmediata y necesariamente de los hechos que los originen, o sea, de la culpa, malicia o negligencia de la persona a quien se les im-puten, estando en este caso establecida la legalidad de los actos del demandado por el hecho de la inexistencia de la servidumbre, por lo que no pueden resultar daños.
En vista de los hechos según aparecen de los autos y de la ley aplicable a los mismos, no existe error alguno en la sentencia de la corte inferior y debe confirmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.